IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1539
                               Filed March 3, 2021


IN THE INTEREST OF C.B., K.R., T.R., and D.R.,
Minor Children,

MICHELLE HYNES, Guardian Ad Litem,
     Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Stephanie Forker

Parry, District Associate Judge.



       A guardian ad litem appeals a permanency order granting the parents six

additional months to work toward reunification. AFFIRMED.



       Michelle M. Hynes of Juvenile Law Center, Sioux City, attorney and
guardian ad litem for appellants minor children.
       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant
Attorney General, for appellee State.
       Molly Vakulskas Joly of Vakulskas Law Firm P.C., Sioux City, for appellee
mother.
       Douglas L. Roehrich of Roehrich Law Office, LLC, Sioux City, for appellee
father J.R.
       Dean Fankhauser of Fankhauser, Farrens & Rachel, PLC, Sioux City, for
appellee father C.B.
       B.R., Sioux City, self-represented appellee father.




       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                        2


VAITHESWARAN, Presiding Judge.

      A mother of four children, born in 2011, 2012, 2014, and 2019, tested

positive for THC on the birth of the youngest child. She also had a history of

methamphetamine use, as did the father of the youngest child. The department of

human services intervened. The district court removed the children from their care

and adjudicated them in need of assistance.

      In 2020, the mother filed a motion for increased visits, citing multiple

negative drug tests. Within two weeks, and on the cusp of the COVID-19-related

shut down in March 2020, the State filed a petition to terminate parental rights.

The district court postponed consideration of the mother’s motion until the date of

the termination hearing. That hearing took place approximately six months after

the mother filed her motion.

      Following the hearing, the district court found “circumstances dictated by

COVID[-19]” rendered the services offered the two parents inadequate” but,

“[d]espite the lack of services,” the parents “made progress.” The court concluded

“returning placement and care of the[] children to one of” the two “parents [was]

premature”    and granted them “an additional six months’ time to work on

reunification efforts with the children.” The permanency order contained a list of

requirements they were to meet.1

      The children’s attorney appealed.2 She contends the State proved the

grounds for termination on which it relied, termination was in the children’s best



1 The court terminated the parental rights of the two fathers of the oldest three
children. They have not appealed.
2 A stay of the order was not requested.
                                           3


interests, and the court should not have granted the two parents additional time.

The only issue addressed with respect to the mother and appealing father was the

question of additional time, and that is the only issue we will discuss.

       Iowa Code section 232.117(5) (2020), governing termination findings and

disposition, states:

              If after a hearing the court does not order the termination of
       parental rights but finds that there is clear and convincing evidence
       that the child is a child in need of assistance, under section 232.2,
       subsection 6, due to the acts or omissions of one or both of the child’s
       parents the court may adjudicate the child to be a child in need of
       assistance and may enter an order in accordance with the provisions
       of section 232.100, 232.101, 232.102, or 232.104.

(Emphasis added.) Iowa Code section 232.104(2)(b) states:

              After a permanency hearing the court shall do one of the
       following:
              ....
              b. Enter an order pursuant to section 232.102[3] to continue
       placement of the child for an additional six months at which time the
       court shall hold a hearing to consider modification of its permanency
       order. An order entered under this paragraph shall enumerate the
       specific factors, conditions, or expected behavioral changes which
       comprise the basis for the determination that the need for removal of
       the child from the child’s home will no longer exist at the end of the
       additional six-month period.

       The children’s attorney argues “[i]t is highly unlikely that the children will be

able to return to a parent’s care at the end of six months.” She cites the parents’

inability (1) “to maintain any period of sobriety,” (2) “to progress past the point of

one supervised visit weekly,” and (3) to sever “their dysfunctional relationship.”

       We begin by noting that the district court made the predicate findings for a

grant of additional time. See In re L.H., 949 N.W.2d 268, 272 (Iowa Ct. App. 2020)


3Section 232.102 sets forth various options for placement following a dispositional
hearing.
                                         4

(setting forth pertinent statutory prerequisites); In re B.F., No. 15-1969, 2016 WL

363774, at *1 (Iowa Ct. App. Jan. 27, 2016) (affirming the grant of a six-month

extension “even though the children had been out of the mother’s care for more

than two years,” after stating, “The court made the required findings and set forth

in detail the specific factors, conditions, and behavioral changes necessary for

each parent to resume custody at the end of the six-month period”); In re R.M., No.

14-1863, 2015 WL 791830 at *4 (Iowa Ct. App. Feb. 25, 2015) (“[T]he permanency

order meets the specificity requirement in the statute.”). We turn to the record,

reviewing it de novo.4

        There is no question the parents struggled with sobriety. The mother

testified her last “clean date” was approximately two-and-one-half months before

the termination hearing. That said, she made concerted efforts to address her

addiction, completing an inpatient substance-abuse program and transitioning to

a half-way house, where she remained at the time of the termination hearing. She

tested negative for all substances two weeks before the termination hearing and

expected to be discharged from the facility less than three weeks after the

termination hearing. We agree with the district court that she made progress, albeit

belatedly.



4  The supreme court clarified that our review of generally all aspects of a
termination proceeding is de novo. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010);
cf. In re R.H., No. 16-0108, 2016 WL 1129306, at *1 n.2 (Iowa Ct. App. Mar. 23,
2016) (finding it unnecessary to decide “whether a decision to grant a six-month
extension under Iowa Code section 232.104(2)(b) is subject only to de novo review
or whether the previously applied abuse-of-discretion standard also comes into
play”). But cf. In re A.H., 950 N.W.2d 27, 33 (Iowa Ct. App. 2020) (noting rulings
on continuance motions in termination proceedings are reviewed for discretionary
abuse).
                                        5


       The father’s progress was more limited. While he, too, completed inpatient

treatment approximately three weeks before the termination hearing and tested

negative for all substances two weeks before the termination hearing, he tested

positive for marijuana within a week of the termination hearing. At the same time,

he recognized and outlined the steps he needed to take to move toward

reunification.

       The parents’ mixed success in maintaining sobriety might have warranted

termination of their parental rights. But we cannot say the district court acted

inappropriately in granting them an additional six months to work on that goal. See

In re V.L., No. 13-0481, 2013 WL 3291871, at *4 (Iowa Ct. App. June 26, 2013)

(noting “cautious[] agree[ment] with the juvenile court’s conclusion that [the

mother’s] recent progress, even if belated and somewhat limited, supports and

warrants a six-month ‘extension’ pursuant to section 232.104(2)(b)” and

“conclud[ing] that for judicial economy any decision by the juvenile court

concerning whether a petition to terminate [the father’s] parental rights should be

filed [could] await developments that occur during the ‘extension’ granted by the

juvenile court”).

       The same holds true for the parents’ failure to move beyond supervised

visits. As a practical matter, they could not do so until they addressed their

addictions. The department case manager testified the mother was actively using

drugs following the COVID-19-pandemic shut down in March 2020, and the mother

conceded it would have been inappropriate to increase her visits while she was

actively using. As for her request for increased in-person visits, she agreed she

could not have in-person visits at the inpatient substance-abuse facility she
                                            6


entered in June 2020. And, as the district court found, the COVID-19 pandemic

limited the parents’ ability to have in-person contact on either a supervised or

unsupervised basis. Even so, the department afforded the mother one in-person

visit before she began treatment at the inpatient facility and off-site in-person visits

after she transitioned to the half-way house, as well as contact with the children

through video chats. The department reported no parenting or safety concerns at

the visits. As for the father, he engaged in virtual visits with his child and had an

in-person visit after leaving the inpatient facility.

       We are not convinced the department failed to satisfy its reasonable-efforts

mandate in declining to increase the number of parental visits. See In re C.G., No.

20-1102, 2020 WL 7021684, at *2 (Iowa Ct. App. Nov. 30, 2020) (concluding the

switch from in-person to virtual visits “was certainly reasonable” in light of “the

COVID-19 pandemic”). But we recognize the mother’s motion for increased visits,

filed before the pandemic and on the heels of negative drug tests, was not

addressed for several months. Under these circumstances, we cannot fault the

district court for affording the parents additional time to facilitate reunification,

despite the mother’s concession that she consumed alcohol before the motion was

filed. Cf. R.M., 2015 WL 791830, at *4 (approving six-month extension where the

department delayed implementation of visitation and stating “we do not view [the

father’s] alcohol use as sufficient cause to deny the six-month extension”).

       We are left with the parents’ dysfunctional relationship, which the children’s

attorney argues impeded the parents’ ability to remain sober. The district court

admonished the parents that the additional time being granted was not “an

opportunity for the two of you to resume your relationship and be together at this
                                          7


point” but was “an opportunity for to you work on yourselves and to work on

reunification with your child . . . and with your children.” The court told them, “I

know that you both found your way into inpatient treatment. Both of you have

graduated successfully. And now is the opportunity for you to show that you can

live sober lives, live lives of recovery.”     We trust the parents heeded the

admonishment.

       We affirm the district court’s grant of six additional months to work toward

reunification. See R.H., 2016 WL 1129306, at *1 n.2 (affirming the district court’s

“lengthy, fact-intensive, and thorough ruling” granting a father six additional months

to work toward reunification); In re C.B., No. 09-0782, 2009 WL 2170358, at *1

(Iowa Ct. App. July 22, 2009) (finding the grant of additional time was “most

appropriate and supported by clear and convincing evidence”).

       AFFIRMED.